DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 11 are objected to because of the following informalities:  Claims 11 and 11 are objected.  Appropriate correction is required.

Claims 11 and 11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim of duplicate claim numbering.  See MPEP § 608.01(n).  There appears to be two distinct claims with distinct features numbered to be duplicate claim numbers as claim 11. Therefore, Examiner suggests modify claims to explicitly and specifically define claim numbers accordingly. 

Accordingly, the claims are treated on the merits based on the features. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, 6, 7, 10, 11, 12, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite limitations – “transforming, using the computing device, the low resolution MR image into a de-noised MR image using the DAE network; and transforming, using the computing device, the de-noised MR data into the super resolution MR image using the SRG network.” The limitations appear to be directed to transforming denoised MR image into super resolution MR images. The MR image is denoised. However, “the denoised MR image data” is used to transformed to super resolution. There is lack of antecedent basis for “MR image data”. Therefore, Examiner suggests modifying claims to remove lack of antecedent basis issues by substituting “the de-noised MR image data” with “de-noised MR image” in order to remove any antecedent basis issues and render the claims definite. 

Claims 2 and 15 recite limitations – “each convolutional encoder layer and each de-convolution decoder layer comprises a single convolutional/deconvolutional filter with stride 2”. The claimed limitation appears to be directed to including convolutional and deconvolutional layers of specific stride. However, it is not clear as to as single convolutional/deconvolutional filter is either explicitly a convolutional filter or deconvolutional filter when the underlined features recites convolutional/deconvolutional 
Examiner suggests to the Applicant to modify claims to further explicitly disclose the either one of convolutional or deconvolution filter as specified in the embodiment of the original specifications in order to render the claims definite. 


Claims 10, 11, 12, 18 and 19 recite similar limitations – “10.    The computer-implemented method of claim 9, wherein the pix network comprises a stacked encoder-decoder U-Net network with skip connections between corresponding encoder and decoder layers, the encoder layers comprising C64-C128-C256-C512-C512-C512-C512-C512 and the decoder layers comprising CD512-CD1024-CD1024-C1024-C1024-C512-C256-C128, and wherein: Ck denotes a convolution-BatchNorm-ReLU layer with k convolutional filters and the first encoder layer does not perform batch normalization;
CDk denotes a convolution-BatchNorm-Dropout-ReLU layer with a dropout rate of 50% and the final decoder layer applies a convolution to map to a single output channel followed by a hyperbolic tangent function”. 
 	Claims 10, 11, 12, 18 and 19 recite limitations directed to Ck and CDk layers wherein the Ck denotes the encoder layers with k convolutional filters and CDk denotes drop out covolutional layer decoder layer. However, the Ck and CDk do not appear to be explicitly defined the claimed limitations to be referencing to the same “C64-C128-C256-C512-C512-C512-C512-C512” and “CD512-CD1024-CD1024-C1024-C1024-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bar-Aviv et al. (US Pub No. 20110268328 A1) in view of Mailhe et al. (US Pub No. 20160247263 A1).

Regarding Claim 1,
Bar-Aviv discloses A computer-implemented method of transforming a low-resolution MR image into a super-resolution MR image using an MMl SR deep CNN system comprising a deep CNN-based de-noising auto-encoder (DAF) network and a deep CNN-based super- resolution generative network (SRG), the method comprising:  

receiving, using a computing device, a low resolution MR image; (Bar-Aviv, [0038-0039], discloses a) denoising an original medical image acquired at a resolution higher 

procedure would; a high resolution medical image is obtained and denoised to produce image of different resolution)

transforming, using the computing device, the low resolution MR image into a de-noised MR image using the DAF network; (Bar-Aviv, [0008], discloses a method of denoising an MRI image using a locally adaptive nonlinear noise filter, taking into account the spatial variation of noise level theoretically expected in the MRI image; MRI image is denoised to a different resolution) and 

Bar-Aviv does not explicitly disclose transforming, using the computing device, the de-noised MR data into the super- resolution MR image using the SRG network.

		Mailhe discloses transforming, using the computing device, the de-noised MR data into the super- resolution MR image using the SRG network. (Mailhe,  [0040], Fig. 9, discloses low-resolution images are acquired using a MRI device (see, e.g., FIG. 1).  Next, at 910, these images are used to estimate a normalization field.  Then, at step 915, image data is acquired from the MRI device.  Then, at step 920 a noise level estimation process is performed with the image data to yield an inhomogeneous noise-level map.  The implementation of the noise level estimation process can vary according to different embodiments of the present invention.  For example, in some embodiments, low resolution MR images are denoised to obtain different super resolution images)

 Accordingly, it would have been obvious to one of ordinary skill in the art to modify Bar-Aviv with Mailhe to obtain MR images and denoising with increased resolution. One would be motivated to modify Bar-Aviv that teaches obtaining MR images and denoising them for better quality by teachings of Mailhe that teaches MR low resolution images pass through filter to preserve the quality of images and create high resolution images and distribute the noise level homogeneous in order to create quality MR images. (see Mailhe, paragraph [0040]). Therefore, it would have been obvious to combine Bar-Aviv and Mailhe to obtain the invention recited in Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102 ([a1]) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pereira et al. (US Pub No. 20130266198 A1). 
Claims 8 and 9 are rejected under 35 U.S.C. 102 [(a2)] as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pereira et al. (US Pub No. 20130266198 A1). 

Regarding Claim 8,
A computer-implemented method of transforming a low-resolution MR data into a pseudo-CT (sCT) using a deep-CNN based sCT system, the sCT system comprising a deep CNN-based sCT generative network, the method comprising: 
receiving, using a computing device, an MR image; (Pereira, [0017], discloses scanner that is adapted to detect radioactive emissions from radioactive material injected into a target body region; a data processor that analyzes the detected emissions information; an image processor that converts the processed information into image data of the MR images are obtained) and 
		
		Pereira discloses transforming, using the computing device, the MR image into a sCT image.  (Pereira, [0017], discloses scanner that is adapted to detect radioactive emissions from radioactive material injected into a target body region; a data processor 
that analyzes the detected emissions information; an image processor that converts the processed information into image data of the target body region via mathematical image reconstruction software; means for obtaining an MR image of the target body region, obtaining labels for each voxel of the MR image based on a voxel patch-based segmentation; creating pseudo-CT images from the labeled MR image; MR images are transformed to obtain pseudo-CT images). 


Regarding Claim 9, 
		Pereira discloses wherein the sCT generative network is selected from the group consisting of a pix network and an aspp network. (Pereira, [0058], discloses although the steps of the method 100 have been described in a specific sequence, the order of the steps may be re-ordered in part or in whole and the steps may be modified, supplemented, or omitted as appropriate.  Also, the method 100 may use various well known algorithms and software applications to implement the steps and substeps.  Further, the method 100 may be implemented in a variety of algorithms and software computer network is disclosed). 

Claims 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US Pub No. 20170337682 A1, as provided) in view of Nioutsikou et al. (US Pub No. 20180099152 A1, as provided). 

Regarding Claim 13,
		Liao discloses A MR image-guided radiation treatment system, comprising: Abstract, discloses systems for image registration using an intelligent artificial 
agent are disclosed.  In an intelligent artificial agent based registration method, a current state observation of an artificial agent is determined based on the medical images to be registered and current transformation parameters.  Action-values are calculated for a plurality of actions available to the artificial agent based on the current state observation using a machine learning based model, such as a trained deep neural network (DNN).  The actions correspond to predetermined adjustments of the transformation parameters.  An action having a highest action-value is selected from the plurality of actions and the transformation parameters are adjusted by the predetermined adjustment corresponding to the selected action.  The determining, calculating, and selecting steps are repeated for a plurality of iterations, and the medical 
images are registered using final transformation parameters resulting from the 


a computing device operatively coupled to an MR scanner, the computing device comprising at least one processor and a non-volatile computer-readable media, a memory containing a plurality of modules, the plurality of modules containing a plurality of instructions executable on the at least one processor, the plurality of modules comprising:  (Liao, [0150], discloses methods for intelligent agent based image registration can be implemented on one or more computers using well-known computer processors, memory units, storage devices, computer software, and other components.  A high-level block diagram of such a computer is illustrated in Fig. 23.  Computer 2302 contains a processor 2304, which controls the overall operation of the computer 2302 by executing computer program instructions which define such operation.  The computer program instructions may be stored in a storage device 2312 (e.g., magnetic disk) and loaded into memory 2310 when execution of the computer program instructions is desired.  Thus, the method steps illustrated in FIGS. 2, 3, 4, 5, 6, 7, 10, 12, 14, 17, 18, 19, and 22 may be defined by the computer program instructions stored in the memory 2310 and/or storage 2312 and controlled by the processor 2304 
executing the computer program instructions; computer processor program memory are disclosed)

a de-noising auto-encoder module to transform a noisy low-resolution MR image received from the MR scanner to a de-noised low-resolution MR image using a deep CNN-based de-noising auto-encoder (DAE) network; (Liao, [0077], [0095], various types 
steps 706-712.  Accordingly, steps 706-712 are repeated until N.sub.1 iterations using the first trained DNN are performed.  When N.sub.1 iterations have been performed using the first trained DNN, the stop condition has been met and the method proceeds to step 714.  In an exemplary implementation, N.sub.1=200, such that 200 sequential actions are applied based on the reduced resolution images using the first trained DNN in order to roughly align the images.  In other embodiments, other stop conditions for the registration using the first trained DNN may be used.  For example, the stop condition may be met when the registration using first trained DNN achieves a 
transformation parameters converge or an error value between the reduced-resolution reference image and the transformed reduced-resolution moving image converges), or in a case in which the first trained DNN includes a stop action, when the stop action is the selected as the action having the highest action value.  Other stopping criteria, such as when loops in actions are detected, may be used as well; CNN based denoising auto encoder is disclosed) and 


a MR super-resolution image module to transform the de-noised low- resolution MR image received from the de-noising auto-encoder module to a high-resolution MR image using a deep CNN-based super-resolution generative network (SRG); (Liao,  [0063], discloses DNN is trained to represent the action-value Q-function in Equation (6).  In an advantageous implementation, the DNN is a deep convolutional neural network CNN).  The input to the DNN is the current state s.sub.t, the output of the DNN has 12 nodes, each corresponding to one of the 12 actions in the action set A, and the loss function can be defined. The DNN (e.g., deep CNN) can be trained using a gradient descent algorithm and backpropagation to learn weights for layers of the DNN that minimize the loss function over all of the training samples.  The DNN training scheme described herein has various advantages as compared to previous RL and DRL used in gaming applications.  For example, the target Q-function described in the present disclosure is 
steps 706-712.  Accordingly, steps 706-712 are repeated until N.sub.1 iterations using the first trained DNN are performed.  When N.sub.1 iterations have been performed using the first trained DNN, the stop condition has been met and the method proceeds to step 714.  In an exemplary implementation, N.sub.1=200, such that 200 sequential actions are applied based on the reduced resolution images using the first trained DNN in order to roughly align the images.  In other embodiments, other stop conditions for the registration using the first trained DNN may be used.  For example, the stop condition may be met when the registration using first trained DNN achieves a predetermined accuracy threshold (e.g., an error value between the reduced-resolution reference image and the transformed reduced-resolution moving image is less than a threshold), when the registration using the first trained DNN converges (e.g., the 
CNN disclosed)

an sCT module to transform the high-resolution MR image received from the MR super-resolution image module to a pseudo-CT (sCT) image using a deep CNN-based sCT generative network; (Liao,  [0063], discloses DNN is trained to represent the action-value Q-function in Equation (6).  In an advantageous implementation, the DNN is a deep convolutional neural network CNN).  The input to the DNN is the current state s.sub.t, the output of the DNN has 12 nodes, each corresponding to one of the 12 actions in the action set A, and the loss function can be defined. The DNN (e.g., deep CNN) can be trained using a gradient descent algorithm and backpropagation to learn weights for layers of the DNN that minimize the loss function over all of the training samples.  The DNN training scheme described herein has various advantages as compared to previous RL and DRL used in gaming applications.  For example, the target Q-function described in the present disclosure is given analytically without iterative estimation, such that the network can be trained much more efficiently and with a more stable convergence property.  In addition, the target Q calculation described herein does not require the exploration history of the agent, meaning that the data can be sampled arbitrarily randomly with little correlation, without the need for a large memory storage required by experience replay.  These advantages are important to )

Liao does not explicitly disclose a radiation treatment module to produce a radiation treatment plan based on the high resolution MR image and the sCT image.
		
		Nioutsikou discloses a radiation treatment module to produce a radiation treatment plan based on the high resolution MR image and the sCT image. (Nioutsikou, Abstract, discloses  radiation treatment planning for a patient.  In an embodiment, the method includes acquiring computed tomography image data for the patient, which has been acquired from the patient using a computed tomography device; allocating magnetic resonance image data to the computed tomography image data using the computed tomography image data, wherein the magnetic resonance image data has been acquired from at least one examination subject that differs from the patient using a magnetic resonance unit; and providing the computed tomography image data together with the magnetic resonance image data allocated to the computed tomography image data to support the radiation treatment planning for the patient; radiation treatment plan is determined based on MR and CT data) 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify Liao with Nioutsikou to obtain MR images and denoising with increased resolution. One would be motivated to modify Liao that teaches obtaining MR images and denoising them for better quality by teachings of Nioutsikou that teaches producing radiation treatment plan according to MR and CT images in order to create accuratel 

Regarding Claim 14, 
The combination of Liao and Nioutsikou further discloses wherein the computing device is further operatively coupled to a radiation treatment device and the plurality of modules further comprises a radiation treatment control module configured to operate the radiation treatment device to administer a radiation treatment to a patient based on the radiation treatment plan produced by the radiation treatment module. (Nioutsikou, Abstract, discloses  radiation treatment planning for a patient.  In an embodiment, the method includes acquiring computed tomography image data for the patient, which has been acquired from the patient using a computed tomography device; allocating magnetic resonance image data to the computed tomography image data using the computed tomography image data, wherein the magnetic resonance image data has been acquired from at least one examination subject that differs from the patient using a magnetic resonance unit; and providing the computed tomography image data together with the magnetic resonance image data allocated to the computed tomography image data to support the radiation treatment planning for the patient; radiation treatment plan is determined based on MR and CT data). Additionally, the rational and motivation to combine the references Liao and Nioutsikou as applied in claim 13 apply to this claim. 

Regarding Claim 17, 
CNN disclosed). Additionally, the rational and motivation to combine the references Liao and Nioutsikou as applied in claim 13 apply to this claim.

Allowable Subject Matter
12.	Claim is 16 are allowed.
s 2, 3, 4, 5, 6, 7, 10, 11, 12, 15, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 2, 4, 5 and 15: Claims 2 and 15 srecite limitations – “wherein the DAF network comprises: six convolutional encoder layers with 4 x 4 filters and six de-convolutional decoder layers with 4 x 4 filters, wherein each convolutional encoder layer and each de-convolution decoder layer comprises a single convolutional/deconvolutional filter with stride 2; and each convolutional encoder layer and each de-convolution decoder layer ends with a leaky and standard rectified linear unit (ReLU)” in combination with featues of base claim 1 are not disclosed by cited prior art references. Therefore, claims 2 and 15 are objected as allowable subject matter. Claims 4 and 5 depend from claim 2. Therefore, claims 4 and 5 are also similarly objected as allowable subject matter by virtue of their dependency on objected claim 2. 

Claims 3, 6, 7 and 16: Claims 3 and 16 recite limitations – “wherein the SRG network comprises: two up-sampling layers, eight residual blocks, each residual block comprising two 3 x 3 convolutional filters separated by a ReLU activation with an elementwise sum operator attached at the end of the layer; and two output layers, each output layer comprising a 3 x 3 convolutional filter, ReLU activation, and a subpixel operator up-sampling layer”, in combination with features of base claim 1 are not 

Claims 10 and 18: Claims 10 and 18 recite limitations – “wherein the pix network comprises a stacked encoder-decoder U-Net network with skip connections between corresponding encoder and decoder layers, the encoder layers comprising C64-C 128- C256-C5 12-CS 12-CS 12-CS 12-CS 12 and the decoder layers comprising CD5 12- CD1024-CD1024-C1024-C1024-C512-C256-C128, and wherein: Ck denotes a convolution-BatchNorm-ReLU layer with k convolutional filters and the first encoder layer does not perform batch normalization; CDk denotes a convolution-BatchNorm-Dropout-ReLU layer with a dropout rate of S50% and the final decoder layer applies a convolution to map to a single output channel followed by a hyperbolic tangent function; and each convolution is a 4x4 filter applied with a stride of 2”, in combination with features of base claims and intervening claims are not disclosed by cited prior art references. Therefore, claims 10 and 18 are objected as allowable subject matter.  

Claims 11 and 19: Claims 11 and 19 recite limitations – “wherein the aspp network comprises a stacked encoder-decoder U-Net network further comprising an ASPP module, the encoder comprising C64-C128-C256-C512, the ASPP module comprising C512, ACS12 rate 3, ACS12 rate 6, ACS12 rate 9, average pool-C512)-C512, and the decoder comprising C5S12-CS 12-C25 6-C 128, wherein: Ck denotes a convolution-

Claim 11: Claim 11 recite limitations – “training the sCT generative network by: receiving, using the computing device, a set of matched MR/CT image pairs; forming, using the computing device, a generative adversarial network (GAN) including a generative model G parametrized by OG and comprising the sCT generative network and a discriminative model D parametrized by OD, the discriminative model D configured to determine a probability that a CT image is a CT image or a generative network-transformed MR image from the set of matched MR/CT image pairs; training, using the computing device, the GAN by updating D and G in alternating steps while fixing the other parameter, wherein the GAN is trained if D is unable to determine whether each CT image is the selected CT image or the transformed MR image from the set of matched MR/CT image pairs”, in combination with features of base claims 8 and 9 are not disclosed by cited prior art references. Therefore, claim 11 is objected as allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.